 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Dee eee eee eee eee eens x
IN RE: |

ORDER
SEPTEMBER IL 200 ON : 03 MDL 1570 (GBD) (SN)
eee e cece ee eeeeeeeeeteeeeceeeeeeeees x

This document relates to:

Ashton et al. v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)
GEORGE B. DANIELS, United States District Judge:

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A-1 and A-2 at ECF No. 5881, plaintiffs in Ashton et al. v. al Qaeda Islamic Army, et al.,
02 Civ. 6977 (GBD) (SN) (“Ashton”), who are each the estate ofa victim killed in the terrorist attacks
on September 11, 2001, and the Judgment by Default for liability only against the Islamic Republic
of Iran (“Tran”) entered on 08/26/2015, together with the entire record in this case, it is hereby:

ORDERED that service of process was effected upon Iran in accordance with 28 U.S.C.
§ 1608(a) for sovereign defendants;

ORDERED that final judgment is entered against Iran and on behalf of the Plaintiffs in Ashton,
as identified in the attached who are each the estate of a victim killed in the terrorist attacks on
September 11, 2001, who are each the estate of a victim killed in the terrorist attacks on September
11, 2001, as indicated in, as described in Exhibits A-1 and A-2;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 are awarded: compensatory
damages for decedents’ pain and suffering in an amount of $2,000,000 per estate if not previously

awarded, as set forth in Exhibits A-1 and A-2;

 
ORDERED that Plaintiffs identified in the expert reports attached as Exhibit D to the
Declaration of James P. Kreindler, Esq., dated January 14, 2020 (and identified in Exhibits A-1 and
A-2), are awarded economic damages as set forth in Exhibits A-1 and A-2 and as supported by the
expert reports and analyses submitted as Exhibits C and D of the Declaration of James P. Kreindler,
Esq., dated January 14, 2020;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001 until the
date of judgment;

ORDERED that Plaintiffs identified in Exhibits A-1 and A-2 may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on this
issue; and it is

ORDERED that the remaining Ashfon Plaintiffs not appearing on Exhibits A-1 and A-2 may
submit in later stages applications for damages awards, and to the extent they are for solatium or by
estates for compensatory damages for decedents’ pain and suffering from the September 11, 2001
attacks, they will be approved consistent with those approved herein for other plaintiffs in this action,
including the Plaintiffs appearing on Exhibits A-1 and A-2.

The Clerk of Court is directed to close the motion at ECF No. 5535 accordingly.

Dated: February 11, 2020
New York, New York
SO ORDERED.

© Gag L Dork

B. DANIELS
nited ates District Judge

 

 
